Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-21-00549-CR

                             Monica Jamie LARA,
                                  Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

          From the County Court at Law No. 15, Bexar County, Texas
                           Trial Court No. 631019
                   Honorable Melissa Vara, Judge Presiding

  BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE RODRIGUEZ, AND JUSTICE
                        VALENZUELA

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED April 27, 2022.


                                        ________________________________
                                        Liza A. Rodriguez, Justice